Case 2:21-cv-06420-DSF-JEM Document 12 Filed 08/10/21 Page 1 of 1 Page ID #:48




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




    BEIJING ROYALAIR                      CV 21-6420 DSF (JEMx)
    INTERNATIONAL TRAVEL CO.,
    LTD.,                                 Order to Show Cause re Dismissal
          Plaintiff,                      for Lack of Subject Matter
                                          Jurisdiction
                     v.

    PETER K. SPITZ, et al.,
        Defendants.



       Plaintiff filed this case in federal court claiming diversity
    jurisdiction. However, Plaintiff is an alien corporation and Defendants
    include both a foreign corporation and United States citizens. There is
    no diversity jurisdiction where there is a foreign citizen on one side and
    foreign citizens and citizens of States on the other. See Faysound Ltd.
    v. United Coconut Chemicals, Inc., 878 F.2d 290, 295 (9th Cir. 1989).

       Therefore, Plaintiff is ordered to show cause, in writing, no later
    than August 24, 2021 why this case should not be dismissed for lack of
    subject matter jurisdiction. Specifically, Plaintiff should inform the
    Court whether Plaintiff intends to dismiss the foreign defendant or if
    the entire case should be dismissed without prejudice.

       IT IS SO ORDERED.



    Date: August 10, 2021                ___________________________
                                         Dale S. Fischer
                                         United States District Judge
